Opinion by
Woodside, J.,
William L. Heiston was discharged by his employer, the Westinghouse Electric Corporation, East Pitts*288burgh, Pennsylvania, and was denied unemployment compensation by the bureau, referee and board on the ground that his unemployment was the result of willful misconduct connected with his work. See Section 402(e) of the Unemployment Compensation Law of 1936, as amended, 43 PS §802(e).
The board found that the claimant was discharged because he was identified as a Communist and a member of the Electrical Commission of the Communist Party.
The evidence taken in this case by the compensation authorities was meager. We cannot determine from the record before us whether this appeal is governed by our decision in the Ault Unemployment Compensation Case, 188 Pa. Superior Ct. 260, 146 A. 2d 729. We are, therefore, of the opinion that we should follow the procedure that we followed in the Pansino and Fitzpatrick Unemployment Compensation cases and remand this case to the board for the taking of additional testimony, and for further consideration in the light of what was said in the above eases.
The case is remanded to the Unemployment Compensation Board of Review with instructions to proceed in a manner not inconsistent with this opinion.